Citation Nr: 0026787	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  94-49 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to retroactive educational assistance benefits 
under Chapter 1606, Title 10, United States Code, (formerly 
codified at Chapter 106, Title 10, United States Code, prior 
to December 1, 1994), for courses completed prior to November 
29, 1993, in pursuit of a Medical Doctor (M.D.) degree at the 
Centro de Estudios Universitarios Xochicalco.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The appellant served in the United States Navy Reserves from 
August 1960 to July 1962, and was subsequently a reservist in 
the Army National Guard; he established basic eligibility for 
Chapter 1606 educational assistance benefits effective 
January 22, 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

The Board notes that the record contains two names for the 
appellant.  Despite requests from the RO in July 1998 and 
August 1998, the appellant has not yet submitted a formal 
request for a name change.  Thus, the Board will list the 
appellant's original name of record as the primary name on 
this decision. 


FINDINGS OF FACT

1.  The appellant served in the Selected Reserve, and his 
date of eligibility for Chapter 1606 educational assistance 
benefits was January 22, 1991.

2.  Information of record reveals that in August 1992, the 
appellant began pursuing a M.D. degree at the Centro de 
Estudios Universitarios Xochicalco, in Mexico.
 
3.  Prior to entering the M.D. degree program, the appellant 
had already completed a bachelor's degree. 

4.  The Centro de Estudios Universitarios Xochicalco medical 
school requires a minimum of 90 semester hours of college 
level work for admission; completion of a baccalaureate 
degree is preferred, but not required.


CONCLUSION OF LAW

The requirements for entitlement to retroactive educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, for courses completed prior to November 29, 
1993, in pursuit of a Medical Doctor (M.D.) degree at the 
Centro de Estudios Universitarios Xochicalco, have been met.  
10 U.S.C.A. §§ 16131, 16132 (West 1994), (formerly codified 
at Chapter 106, 10 U.S.C.A. §§ 2131, 2132, prior to December 
1, (1994)); 38 C.F.R. §§ 21.7520, 21.7540, 21.7610, 21.7620 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this appeal was previously 
before the Board and remanded in June 1998 for additional 
development.  The case was later returned to the Board and in 
August 1999, the Board sought an opinion from the VA Office 
of the General Counsel regarding an ambiguity in the law 
pertaining to this case.  The Board finds that the 
development requested in the June 1998 BVA remand has been 
completed, and in June 2000, a response was received from the 
VA Office of the General Counsel.  The Board also notes that 
in July 2000, additional evidence was received at the Board 
in support of the appellant's claim, along with a waiver of 
RO consideration of that evidence.  See 38 C.F.R. 
§ 20.1304(c).  As such, the Board will proceed with appellate 
disposition.

This appeal arises out of the appellant's claim for Chapter 
1606 educational assistance benefits for courses he pursued 
towards a Medical Doctor (M.D.) degree at an educational 
institution in Mexico, prior to November 29, 1993.  His claim 
was previously denied by the RO for the primary reason that a 
medical degree program is considered a graduate program, and 
that prior to November 29, 1993, Chapter 1606 educational 
assistance was not available for graduate programs.  See 
38 C.F.R. § 21.7620(d).  In brief, the appellant maintains 
that the M.D. degree he pursued was not graduate studies, in 
that the admission requirements for the program did not 
include completion of a bachelor's degree.  As such, the 
appellant contends that the program should be characterized 
as a professional degree, and thus, should be approved for 
Chapter 1606 educational assistance benefits.  

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  Regulations provide that a determination 
of an individual's eligibility for Chapter 1606 benefits is 
to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  In 
the present case, there is no dispute that the appellant has 
Chapter 1606 eligibility.  Rather, the dispute concerns 
whether Chapter 1606 educational benefits are payable for 
courses pursued by the appellant at an educational 
institution located in a foreign country.  

Initially, the Board notes that VA regulations provide that a 
course of education offered by an educational institution 
must be approved by the State approving agency for the State 
in which the institution is located; the State approving 
agency that has the appropriate approval authority; or, the 
VA, where appropriate.  38 C.F.R. § 21.7720(a).  Further, in 
administering benefits payable under Chapter 1606, Title 10, 
United States Code (or 10 U.S.C. Chapter 106 as in effect 
prior to December 1, 1994), VA and, where appropriate, the 
State approving agencies, shall apply 38 C.F.R. § 21.4260, 
regarding courses in foreign countries.  38 C.F.R. 
§ 21.7720(b).  The requirements for approval of courses 
offered by a foreign medical school are set forth in 
38 C.F.R. § 21.4260(b). 

It appears that in the RO's original January 1993 denial of 
the appellant's claim, it was noted that the Centro de 
Estudios Universitarios Xochicalco was no longer an approved 
institution for payment of educational benefits under 
programs administered by the VA.  However, a June 1993 letter 
from the Houston RO, addressed to the Centro de Estudios 
Universitarios Xochicalco, reveals that the M.D. program was 
approved, effective August 1, 1992.  Thus, there is no 
dispute that the program pursued by the appellant was 
"approved," within the meaning of 38 C.F.R. § 21.460 and 
38 C.F.R. § 21.7720.  The only remaining question in the 
appeal is whether the M.D. degree program is considered 
graduate training.

The facts of this case reveal that the appellant served in 
the Selected Reserve.  His eligibility date for Chapter 1606 
educational assistance benefits was January 22, 1991.  In 
September 1992, the RO received an Enrollment Certification 
from Centro de Estudios Universitarios Xochicalco, in Mexico, 
certifying that the appellant was enrolled in 16 hours from 
August 3, 1992 to June 16, 1993, for a "Medical Doctor 
(M.D.)" program; the type of training was noted to be 
graduate or advanced professional degree.  A copy of that 
same Enrollment Certification was received several days later 
with the type of training identified as undergraduate.  

There are two other Enrollment Certification forms of record 
regarding the studies at issue in this appeal.  An Enrollment 
Certification form dated in May 1993, from Centro de Estudios 
Universitarios Xochicalco, indicates that the appellant was 
enrolled in the "Medical Doctor" program (marked as 
undergraduate) from August 5, 1991 to June 16, 1992; August 
5, 1992 to June 16, 1993; and July 8, 1993 to June 16, 1994.  
However, in July 1993, the RO received a letter from the 
school, along with a "new" Enrollment Certification form, 
certifying enrollment only through June 1993.  The school 
representative indicated at that time that "hopefully [the 
appellant] will be enrolled also for the period of July 1993 
through June 1994.  There are no further Enrollment 
Certifications of record, but at a personal hearing held in 
February 1995, the appellant indicated that he was actually 
enrolled and attended this school from August 1991 to 
November 1993.  

The Board notes that a Report of Contact dated in November 
1993, indicates that a file review revealed that prior to 
enrollment in the M.D. program at Centro de Estudios 
Universitarios Xochicalco, the appellant had already 
completed a BA in political science at the Central Washington 
University, as well as other advanced professional degrees.  

As noted earlier, the RO denied the appellant's claim for 
Chapter 1606 benefits for the courses at issue in this appeal 
primarily on the basis that he was seeking benefits for an 
M.D. degree, which was considered by the VA to be a graduate 
program, and thus, not approved for Chapter 1606 benefits for 
the period of training in question, since graduate studies 
were not approved for Chapter 1606 benefits prior to November 
29, 1993.  See 38 C.F.R. § 21.7620(d).  The appellant 
disagreed with that denial, which is the subject of this 
appeal.  Essentially, the appellant maintains that the 
courses he pursued were for a medical professional degree, 
which was not a graduate degree program.  The appellant 
further contends that even though he had an undergraduate 
degree prior to enrolling in the medical degree program, that 
did not imply that he was then pursuing a graduate degree.  
Rather, he maintains that he was pursuing a first 
professional degree program.  Finally, the appellant points 
out that because the VA approved Chapter 1606 educational 
assistance for graduate programs effective November 29, 1993, 
that even if his program is considered a graduate program, he 
should be entitled to educational assistance, as the VA later 
recognized that benefits could be approved for graduate 
courses.

According to the law, the "VA will pay educational 
assistance for an enrollment in a course or subject leading 
to a graduate degree or certificate when the training occurs 
after November 29, 1993."  38 C.F.R. § 21.7620 (d).  As the 
courses at issue in this appeal were pursued prior to 
November 29, 1993, if they are considered graduate courses 
there is no legal basis for the VA to pay educational 
assistance for such courses.  Contrarily, if the courses are 
considered undergraduate courses, they would be subject to 
Chapter 1606 benefits.  See 38 C.F.R. § 21.7620(a).

The RO provided the appellant with varying statements 
regarding the basis of the denial of his claim, although 
there was never any "on point" supporting legal authority 
cited with those denials.  For example, in a September 1993 
Report of Contact, VA Form 119, a VA Education Liaison 
Representative indicated that "[w]e" have always considered 
M.D. programs as graduate or advanced professional degrees 
because of the requirement of most medical schools that the 
student already possess an undergraduate degree before 
entering the program.  It was noted, however, that that there 
was no Manual or regulatory reference to specifically state 
that M.D. programs must be considered graduate training.  
Moreover, in the January 1994 statement of the case, the RO 
explained to the appellant that an M.D. degree is considered 
a graduate or professional program and, as such, cannot be 
approved for Chapter 1606 education benefits.  The relevant 
portions of 38 C.F.R. § 21.4200 which defines "undergraduate 
college degree" and 38 C.F.R. § 21.7722, regarding approval 
of educational programs for VA benefits, were provided to the 
appellant, but there was no legal authority cited that 
specifically characterized an M.D. degree as graduate 
studies.

In light of the ambiguity in the law regarding whether a 
medical degree program is characterized as graduate studies, 
in June 1998, the BVA remanded this matter for additional 
development including obtaining the admission requirements 
for the medical degree program at Centro de Estudios 
Universitarios Xochicalco.  

The case was subsequently returned to the Board, at which 
time the Board sought an opinion from the VA Office of the 
General Counsel to determine what guidelines should be 
considered in ascertaining whether a medical degree is 
characterized as graduate studies, for purposes of awarding 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code.  A response from the VA Office of the 
General Counsel was received in June 2000.  VAOPGCPREC 7-
2000.

Essentially, the Office of the General Counsel concluded that 
an M.D. degree program is not always considered graduate 
studies.  Rather, in some cases, a student may be pursuing a 
course of instruction that is not beyond the baccalaureate 
degree level.  In making such a determination, the 
educational institution's characterization of the level of 
the programs it offers is relevant.  Moreover, "the 
essential guiding factor here is whether admission to the 
particular degree program by the individual concerned is 
contingent upon his or her having first completed a 
baccalaureate (i.e. bachelor's) degree."  Id. at 4.  The 
Office of the General Counsel recognized that while medical 
schools in the United States normally require a bachelor's 
degree for admission, this is not the case in many foreign 
medical degree programs.  Id.

The Office of the General Counsel also looked at a document 
showing the degree granting authority of the school under 
Mexican law.  A translated copy of that document states that 
authorization was granted for purpose of recognizing the 
validity of undergraduate and graduate studies.  Moreover, 
graduate studies were described as consisting of Professional 
Studies and the Masters and Doctor Degrees.  This information 
alone would appear to support a finding that a M.D. degree 
program was graduate studies.  However, the Office of the 
General Counsel indicated that evidence of admission 
requirements, as discussed in the preceding paragraph, were 
still probative as to how to characterize a program of 
studies.  

In conclusion, the Office of the General Counsel held that 
"[f]or purposes of 10 U.S.C. 16131(c)(1), a Medical Doctor 
(M.D.) degree program will be considered to be a professional 
degree program offered at a level beyond the baccalaureate 
degree, except when the facts found demonstrate that the 
institution offering the program does not require that the 
candidate have been awarded a bachelor's degree to be 
admitted to the program."  Id. at 5.

After the foregoing opinion was issued, in August 2000, a 
catalogue for the Centro de Estudios Universitarios 
Xochicalco Medical School was received at the RO.  The 
"Admission Requirements" section of the catalogue reads as 
follows:  "Xochicalco Medical School asks a minimum of 90 
semester hours of college level work as a requirement for 
admission, but a successful completion of a baccalaureate 
degree program is preferred."  

In light of the foregoing admission requirements, which do 
not require a bachelor's degree, and in accordance with 
VAOPGCPREC 7-2000, the Board finds that the M.D. degree 
program pursued by the appellant is not considered graduate 
studies within the meaning of VA law, and consequently, the 
appellant is entitled to retroactive educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for courses completed prior to November 29, 1993, in pursuit 
of a Medical Doctor (M.D.) degree at the Centro de Estudios 
Universitarios Xochicalco.


ORDER

The requirements for retroactive educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for courses completed prior to November 29, 1993, in pursuit 
of a Medical Doctor (M.D.) degree at the Centro de Estudios 
Universitarios Xochicalco, have been met, and the appeal is 
granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

